--------------------------------------------------------------------------------

EXHIBIT 10.4
 
THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
"Third Amendment") is made as of January 22, 2013 (the "Effective Date"), by and
among ESSEX PORTFOLIO, L.P., a California limited partnership ("Borrower"), the
lenders which are parties hereto (collectively, "Lenders") and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent under the Credit Agreement (in
such capacity, "Administrative Agent") and L/C Issuer.
 
BACKGROUND
 
A.       Administrative Agent, Lenders, and Borrower entered into that certain
Amended and Restated Revolving Credit Agreement, dated as of September 16, 2011,
as amended by that certain First Amendment to Amended and Restated Revolving
Credit Agreement, dated as of May 31, 2012, as further amended by that certain
Second Amendment to Amended and Restated Revolving Credit Agreement, dated as of
August 30, 2012 (as so amended, the "Credit Agreement"), pursuant to which
Lenders agreed to make revolving credit loans to Borrower in an aggregate
outstanding amount of up to Five Hundred Million Dollars ($500,000,000) (the
"Credit Line").
 
B.        Borrower has requested that Lenders and Administrative Agent modify
the Credit Agreement to, among other things, (i) increase the Credit Line to the
maximum principal amount of Six Hundred Million Dollars ($600,000,000) (the
"Increased Commitment Amount") and (ii) to increase the Commitment of a certain
existing Lender under the Credit Agreement (the "Existing Lender") and to add an
additional Lender under the Credit Agreement (the "Additional Lender"). The
Existing Lender and the Additional Lender are identified on Exhibit A attached
hereto. Lenders and Administrative Agent are willing to make such modifications
to the Credit Agreement, all on the terms and subject to the conditions herein
set forth.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
AGREEMENT
 
1.         Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement.
 
2.         Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
 
(a)        The definition of "Maximum Commitment Amount" in Article 1 is hereby
amended and restated to read in full as follows:
 
 
 

--------------------------------------------------------------------------------

 


""Maximum Commitment Amount" means, at any time, an amount equal to Six Hundred
Million Dollars ($600,000,000), subject to decrease pursuant to the provisions
of Section 2.7."
 
(b)       To give effect to the increase in the Maximum Commitment Amount
hereunder, the joinder of the Additional Lender and the changes in the
Commitment of the Existing Lender, Schedule 1.1 to the Credit Agreement is
hereby amended and replaced with Schedule 1.1 attached hereto.
 
3.        Loan Documents. Except where the context clearly requires otherwise,
all references to the Credit Agreement in any other Loan Document shall be to
the Credit Agreement as amended by this Third Amendment.
 
4.        Borrower's Ratification. Borrower agrees that it has no defenses or
set­offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Loan Documents, all of which are in
full force and effect, and that all of the terms and conditions of the Loan
Documents not inconsistent herewith shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms.
Borrower hereby ratifies and confirms its obligations under the Loan Documents
and agrees that the execution and delivery of this Third Amendment does not in
any way diminish or invalidate any of its obligations thereunder.
 
5.        Guarantor Ratification. Guarantor agrees that it has no defenses or
set­offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Guaranty, which is in full force and
effect, and that all of the terms and conditions of the Guaranty not
inconsistent herewith shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms. Guarantor hereby
ratifies and confirms its obligations under the Guaranty and agrees that the
execution and delivery of this Third Amendment does not in any way diminish or
invalidate any of its obligations thereunder.
 
6.         Representations and Warranties. Borrower hereby represents and
warrants to Lenders that:
 
(a)        The representations and warranties made in the Credit Agreement, as
amended by this Third Amendment, are true and correct in all material respects
as of the date hereof;
 
(b)       After giving effect to this Third Amendment, no Default or Event of
Default under the Credit Agreement or the other Loan Documents exists on the
date hereof;
 
(c)       This Third Amendment has been duly authorized, executed and delivered
by Borrower so as to constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with its terms, except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors' rights or by general equitable
principles;
 
(d)        The Joinder Pages to this Third Amendment have been duly authorized,
executed and delivered by Guarantor; and
 
 
2

--------------------------------------------------------------------------------

 


(e)        No material adverse change in the business, assets, operations,
condition (financial or otherwise) or prospects of Borrower, Guarantor or any of
their subsidiaries or Affiliates has occurred since the date of the last
financial statements of the aforementioned entities which were delivered to
Administrative Agent.
 
All of the above representations and warranties shall survive the making of this
Third Amendment.
 
7.         Conditions Precedent. The effectiveness of the amendments set forth
herein is subject to the fulfillment, to the satisfaction of Administrative
Agent and its counsel, of the following conditions precedent:
 
(a)        Borrower shall have delivered to Administrative Agent the following,
all of which shall be in form and substance satisfactory to Administrative Agent
and shall be duly completed and executed (as applicable):
 
(i)          This Third Amendment;
 
(ii)         The Replacement Note and the Additional Note, as more fully set
forth in Section 8 below;
 
(iii)        If requested by Administrative Agent, evidence that the execution,
delivery and performance by Borrower and Guarantor, as the case may be, of this
Third Amendment have been duly authorized, executed and delivered by Responsible
Officers of Borrower and Guarantor, as the case may be; and
 
(iv)        Such additional documents, certificates and information as
Administrative Agent may require pursuant to the terms hereof or otherwise
reasonably request.
 
(b)        The representations and warranties set forth in the Credit Agreement
shall be true and correct in all material respects on and as of the date hereof.
 
(c)        After giving effect to this Third Amendment, no Default or Event of
Default shall have occurred and be continuing as of the date hereof.
 
(d)       Borrower shall have paid to Administrative Agent, (i) any fees
required to be paid by Borrower to Administrative Agent for its benefit or the
benefit of the Lenders in connection with the Increased Commitment Amount as
agreed to by Borrower and Administrative Agent; and (ii) all other costs and
expenses of Administrative Agent in connection with preparing and negotiating
this Third Amendment, including, but not limited to, reasonable attorneys' fees
and costs.
 
8.         Replacement and Additional Note. Concurrently with the execution and
delivery of this Third Amendment, Borrower shall execute and deliver (i) to the
Existing Lender, a replacement Revolving Note in the face amount of the
Increased Commitment of the Existing Lender as set forth on Exhibit A attached
hereto and (ii) to the Additional Lender, a Revolving Note in the face amount of
the Commitment of the Additional Lender as set forth on Exhibit A attached
hereto, in each case in the form of Exhibit G-l attached to the Credit
Agreement. The replacement Revolving Note to the Existing Lender shall evidence
any outstanding Loans of the Existing Lender and upon receipt thereof the
existing Revolving Note to the Existing Lender shall be cancelled and returned
to Borrower.
 
 
3

--------------------------------------------------------------------------------

 
 
9.         Joinder by Additional Lender. Effective on the Effective Date, the
Additional Lender hereby joins in and becomes a party to the Credit Agreement
with the Commitment set forth opposite its name on Exhibit A attached hereto,
agrees to be bound by the provisions of the Credit Agreement and shall have the
rights and obligations of a Lender thereunder and under any other document
issued in connection therewith. The Additional Lender hereby makes and agrees to
be bound by all of the terms and conditions set forth in Section 10.5(b) of the
Credit Agreement as if it were an assignee of its Commitment under the
provisions of Section 10.5 of the Credit Agreement.
 
10.       Adjusting Payments. As of the Effective Date, Administrative Agent
shall notify each Lender as to the adjusting payments which will be required to
be made to the outstanding Loans of each Lender in order to give effect to the
increase in the Maximum Commitment Amount and the increase to and addition of
the individual Commitments of certain Lenders pursuant to this Third Amendment
so that after such adjusting payments are made each Lender's outstanding Loans
evidenced by such Lender's Revolving Note shall be in an amount equal to its Pro
Rata Share of all outstanding Loans. On the Effective Date each Lender agrees to
pay to the other Lenders the amounts, if any, specified by Administrative Agent
in such notice.
 
11.       Miscellaneous.
 
(a)        All terms, conditions, provisions and covenants in the Loan Documents
and all other documents delivered to Administrative Agent in connection
therewith shall remain unaltered and in full force and effect except as modified
or amended hereby. To the extent that any term or provision of this Third
Amendment is or may be deemed expressly inconsistent with any term or provision
in any Loan Document or any other document executed in connection therewith, the
terms and provisions hereof shall control.
 
(b)       Except as expressly provided herein, the execution, delivery and
effectiveness of this Third Amendment shall neither operate as a waiver of any
right, power or remedy of Administrative Agent or Lenders under any of the Loan
Documents nor constitute a waiver of any Default or Event of Default thereunder.
 
(c)       This Third Amendment constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements.
 
(d)       In the event any provisions of this Third Amendment shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.
 
(e)        This Third Amendment shall be governed by and construed according to
the laws of the State of California, without giving effect to any of its choice
of law rules.
 
 
4

--------------------------------------------------------------------------------

 


(f)        This Third Amendment shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and assigns and may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 
(g)       The headings used in this Third Amendment are for convenience of
reference only, do not form a part of this Third Amendment and shall not affect
in any way the meaning or interpretation of this Third Amendment.
 
[Signatures commence on the next page]
 
 
5

--------------------------------------------------------------------------------

 


IN WETNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Third Amendment to be executed by their duly authorized officers as of the date
first above written.
 
ESSEX PORTFOLIO, L.P.,
 
a California limited partnership
       
BY:
ESSEX PROPERTY TRUST, INC.,
   
A Maryland corporation, its general partners
         
By:
/s/ Mark J. Mikl
     
Name: Mark J. Mikl
     
Title: Senior Vice President
 

 
[Signature Page to Third Amendment to Amended and Restated Credit Agreement]
 
[Remaining signature pages have been omitted but will be provided to the SEC
upon request]
 
 
 

--------------------------------------------------------------------------------

 
 
JOINDER PAGE
 
Essex Property Trust, Inc., a Maryland corporation, as the "Guarantor" under the
Credit Agreement hereby joins in the execution of this Third Amendment to make
the affirmations set forth in Section 5 of this Third Amendment and to evidence
its agreement to be bound by the terms and conditions of this Third Amendment
applicable to it. The party executing this Joinder Page on behalf of Guarantor
has the requisite power and authority, and has been duly authorized, to execute
this Joinder Page on behalf of Guarantor.


ESSEX PROPERTY TRUST, INC.,
A Maryland corporation, as Guarantor
       
By:
/s/ Mark J. Mikl
   
Name: Mark J. Mikl
   
Title: Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO THIRD AMENDMENT
 
EXISTING LENDER


Existing Lender
 
Original Commitment
   
Increased Commitment
 
Citibank, N.A.
  $ 25,000,000     $ 35,000,000  
TOTAL:
  $ 60,000,000          

 
ADDITIONAL LENDER
 
Additional Lender
 
Commitment
 
JP MORGAN CHASE BANK, N.A.
  $ 65,000,000  



 
A-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1 TO CREDIT AGREEMENT
 
LENDERS' NAMES, COMMITMENTS AND PRO RATA SHARES
 
Lender
 
Commitment
   
Pro Rata Share
               
PNC Bank, National Association
  $ 75,000,000       12.50 %                  
Bank of West
  $ 40,000,000       6.67 %                  
Union Bank, N.A.
  $ 60,000,000       10.00 %                  
Wells Fargo, National Association
  $ 60,000,000       10.00 %                  
Capital One, N.A.
  $ 30,000,000       5.00 %                  
Comerica Bank
  $ 30,000,000       5.00 %                  
US Bank, National Association
  $ 60,000,000       10.00 %                  
Keybank, N.A.
  $ 40,000,000       6.67 %                  
Compass Bank
  $ 30,000,000       5.00 %                  
Bank of Montreal
  $ 40,000,000       6.67 %                  
Citibank, N.A.
  $ 60,000,000       10.00 %                  
HSBC Bank USA, N.A.
  $ 10,000,000       1.66 %                  
JPMorgan Chase Bank, N.A.
  $ 65,000,000       10.83 %                  
Total
  $ 600,000,000       100.00 %

 
 
1.1 - 1

--------------------------------------------------------------------------------

 
 